Citation Nr: 1507324	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  11-03 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, diagnosed as ulcerative colitis, also to include as part of medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who had active military service from August 1981 to August 1984 and from August 1987 to September 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran originally initiated an appeal on additional issues, but his February 2011 VA Form 9 substantive appeal expressly limited the appeal to the single issue of entitlement to service connection for a gastrointestinal disorder.  In June 2014, a Board hearing at the VA Central Office was held before the undersigned; a transcript of that hearing is in the record.  In September 2014, the Board remanded this matter for additional development.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran's gastrointestinal disorder, diagnosed as ulcerative colitis, is attributed to a known clinical diagnosis; it was not manifested in service and is not shown to be related to his service. 


CONCLUSION OF LAW

Service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in April 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, information that he was responsible for providing, evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  

The Veteran's service treatment records (STRs) and pertinent postservice VA and private treatment records have been secured.  The RO arranged for a VA rectum and anus examination in August 2010, and pursuant to the Board's remand, also arranged for a VA intestinal conditions examination in October 2014.  The Board finds these examinations (cumulatively) adequate based on the information provided at the time of the examinations, as the VA examiners considered the Veteran's subjective history and complaints, conducted thorough examinations, and provided all findings necessary to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The RO's actions substantially complied with the September 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, including muscle or joint pain, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  There is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).   Laypersons are competent to report objective signs of illness.  Id.   

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In his December 2007 claim, the Veteran reported that his gastrointestinal disorder (claimed to be inflammatory bowel disease and colitis) began in September 1995 "after Gulf War."  His STRs are silent for any complaint, finding, treatment, or diagnosis relating to a gastrointestinal disorder.  On June 1992 service separation report of medical history, the Veteran stated that he was in "good health."  He denied any stomach, liver, or intestinal trouble.  On June 1992 service separation examination, his abdomen and viscera system were normal on clinical evaluation.  His physical profile (PULHES) was indicative of a high level of fitness relative to physical capacity (to include the gastrointestinal system).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service). 

Private treatment records show that the Veteran complained of rectal bleeding in March 1995.  A rectal biopsy revealed moderate acute and chronic inflammation with focal cryptitis, non-specific.  The findings were noted to be consistent with inflammatory bowel disease.  The pathologist noted that if there is no past history, an infectious etiology should be excluded and inflammatory bowel disease should be confirmed on follow-up observation.  An April 1995 treatment letter states that the Veteran was doing "very well" and was asymptomatic, with no rectal bleeding after being treated for his nonspecific ulcerative proctitis.  It was determined that they would wait for recurrence of inflammation to determine if he has nonspecific ulcerative colitis localized to the rectum.  He was to be seen on an as needed basis if there was a recurrence of symptoms.

The Veteran complained of rectal bleeding again in September 1995; a colon biopsy revealed colonic mucosa with a lymphoid nodule and nonspecific chronic, active colitis, with no definite crypt abscesses, granulomas, or giant cells.  He complained of an intermittent, minimal amount of bleeding in November 1995 and was prescribed suppositories.  He was to be seen again in three months or on an as needed basis.  During a February 1996 appointment, he reported no bleeding from his rectal ulcerative proctitis since the last treatment.  He was to be seen on an as needed basis or in one year; no medications were prescribed.

An April 1997 private treatment record notes that the Veteran was asymptomatic from non-specific ulcerative proctitis.  The physician was unable to diagnose idiopathic ulcerative proctitis without a recurrence and suggested that the Veteran may have had a viral proctitis.  He was to be seen on an as needed basis.

Later treatment records note that the Veteran was asymptomatic.  A February 2006 private treatment record noted that he was diagnosed with ulcerative proctitis in 1995.  A September 2009 private diagnostic report noted active proctitis with an indication that his changes are suggestive of, but not diagnostic for, idiopathic inflammatory bowel disease.  A September 2009 colonoscopy report revealed evidence of moderately severe ulcerative colitis in the rectosigmoid junction.

On August 2010 VA rectum and anus examination, the examiner noted positive histories of ulcerative proctitis and rectal bleeding both of which started in 1995, with flare-ups one to three times per year.  While ulcerative proctitis was diagnosed, the examiner did not opine as to whether such is related to the Veteran's service.

During the June 2014 Board hearing, the Veteran testified that the first symptoms he experienced were small amounts of diarrhea, stomachaches/stomach discomfort, and a lot of throwing up, which would go away.  He reported that his symptoms continued and that he was unable to get help for his condition until 1995; it was then that he was diagnosed with ulcerative proctitis.  He also reported several different time frames for when his symptoms began: "I'm going to say probably right after, probably right around my ETS, '92, '93, '94, but it was small amounts."  See June 2014 Hearing Transcript, p. 5.  After additional questioning, he stated that his symptoms began during service.  

Because the Board found the August 2010 VA examination inadequate, it remanded this matter in September 2014 for a new VA examination.  On October 2014 VA intestinal conditions examination, the Veteran reported the onset of recurrent gastrointestinal symptoms beginning in 1992, including chronic abdominal bloating, severe abdominal pain with cramping, and bloody diarrhea.  He stated that the symptoms persisted and worsened in 1995; a colonoscopy performed that same year showed ulcerative colitis.  After physical examination and review of the record, the examiner opined that the Veteran has a "clearly diagnosed gastrointestinal condition, ulcerative colitis," with no unexplained gastrointestinal symptoms and that such is less likely to have been incurred in or had onset during active duty service.  He noted that the Veteran's symptoms began in 1992 after separating from service, and that such symptoms persisted and worsened in 1995 when he was ultimately diagnosed with ulcerative colitis with proctitis.  He further noted that the Veteran's STRs did not show any diagnosed abdominal condition or treatment for recurrent gastrointestinal complaints and that he specifically denied any history of stomach, liver, or intestinal trouble in his June 1992 service separation report of medical history.  

It is not in dispute that the Veteran has a gastrointestinal disorder, diagnosed as ulcerative colitis.  Further, the Veteran is competent to report observable gastrointestinal symptoms.  However, in the instant case, the Veteran's statements regarding the onset of his symptoms are not credible as they are inconsistent with the other evidence of record, to include his own statements and official service records.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Although the Veteran most recently reports that his symptoms began in service, he has provided differing accounts as to when his symptoms began.  For instance, in his claim for compensation, he stated that his symptoms began in September 1995.  On August 2010 VA examination, he failed to report an onset date earlier than 1995.  During his hearing, he testified that his symptoms began "probably right after, probably right around my ETS, '92, '93, '94, but it was small amounts."  It was not until after additional questioning that he testified that his symptoms began in service.  On October 2014 VA examination, he reported an onset of recurrent gastrointestinal symptoms beginning in 1992.  The Board further finds that the Veteran has provided differing accounts as to what his first symptoms were.  During his hearing, he testified that his first symptoms consisted of small amounts of diarrhea, stomachache/discomfort, and a lot of throwing up that would go away.  On October 2014 VA examination, he reported chronic abdominal bloating, severe abdominal pain with cramping, and bloody diarrhea.

His statements are also inconsistent with his STRs which reflect no complaint, treatment, or diagnosis with respect to gastrointestinal disorders, including his 1992 service separation examination when he reported he was in "good health" and specifically denied intestinal trouble.  At that time, examination of the abdomen and viscera was normal.  Additionally, his initial postservice treatment records fail to indicate that he complained of earlier symptoms.  In fact, his treatment records appear to indicate that he first complained of rectal bleeding in March 1995.  The following month, he was considered to be asymptomatic.  It was noted that a specific diagnosis could not be made without a recurrence of inflammation.  Two years later, in April 1997, his treating physician was unable to diagnose idiopathic ulcerative proctitis without a recurrence and suggested that he may have had a viral proctitis.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for a gastrointestinal disorder must be denied.  To the extent the Veteran asserts that there is a nexus between his current disability and service, the Board notes the etiology of ulcerative colitis is a medical question that falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the 1997 treatment records reflect, even medical professionals were unable to diagnose his disorder with specificity without a recurrence.  The Veteran is a layperson and has not alleged that he has any medical expertise; therefore, his own opinion in this matter is not competent evidence.  The only competent (medical) evidence that directly addresses the matter of a nexus between the Veteran's gastrointestinal disorder and his service is the October 2014 VA examiner's opinion (which is against his claim).  The VA examiner who reviewed the record and considered the Veteran's statements concluded that the Veteran's gastrointestinal disorder was unrelated to service based, in part, on the Veteran's own denial of stomach, liver, or intestinal trouble on his service separation report of medical history.  The Board finds that this medical opinion is the most probative and persuasive evidence in this matter.  

Additionally, because the Veteran is a Persian Gulf Veteran, the Board has also considered whether the provisions of 38 C.F.R. § 3.317 are applicable.  However, because his gastrointestinal disorder is not related to an undiagnosed illness (since it has been diagnosed as ulcerative colitis and because he does not have any unexplained gastrointestinal symptoms), the Board concludes that the special provisions pertaining to undiagnosed illnesses are not applicable, and service connection for a gastrointestinal disorder cannot be granted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the benefit of the doubt doctrine does not apply, and the appeal in the matter must be denied.



ORDER

Service connection for a gastrointestinal disorder, diagnosed as ulcerative colitis, also to include as part of medically unexplained chronic multisymptom illness, is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


